Citation Nr: 1403955	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-04 842	)	DATE
	)
	)


THE ISSUE

Whether a January 16, 2002, decision of the Board of Veterans' Appeals that denied service connection for photophobia contained clear and unmistakable error.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel













INTRODUCTION

The moving party served on active duty for training from March 1964 to September 1964. 

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to a November 2010 motion by the moving party alleging clear and unmistakable error in a January 16, 2002, decision, wherein the Board found that service connection for photophobia was not warranted.


FINDINGS OF FACT

1. By a decision entered January 16, 2002, the Board found that entitlement to service connection for photophobia was not warranted.

2. The January 16, 2002, Board decision was supported by the evidence then of record, and was consistent with the applicable law and regulations existing at that time, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board's decision of January 16, 2002, which denied entitlement to service connection for photophobia, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The provisions of the VCAA are not, however, applicable to a clear and unmistakable error (CUE) claim.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (e.g., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  There must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made in order to warrant revision of a Board decision on the grounds of CUE.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include (1) a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003). 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 
The Veteran filed a claim for entitlement to service connection for photophobia in November 1998.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  

During the course of this appeal, the moving party has advanced two allegations of error in the January 2002 Board decision that determined entitlement to service connection for photophobia was not warranted.  

First, the moving party alleges that the Board committed CUE by failing to apply 38 C.F.R. § 3.303(b) regarding chronicity to its January 16, 2002, decision, and, had the Board applied the provision, service connection for photophobia would have been granted.

In support of this allegation, the moving party cited several pieces of evidence that are alleged to establish chronicity if 38 C.F.R. §  3.303(b) was applied by the Board.  In particular, the moving party points to his entrance examination, service treatment records from April 1964 to May 1964, unspecified records of VA physicians that diagnosed chronic, severe photophobia since 1998, and an August 2008 VA examination report that opined his chronic photophobia was caused or aggravated by military service. 

Initially, the Board notes that the August 2008 VA examination report finding a nexus between the Veteran's chronic photophobia was not of record at the time of the Board's January 2002 decision.  Therefore, this record cannot be considered in a decision as to whether the Board clearly and unmistakably erred in its 2002 analysis of the records before it.

 As to the moving party's contention that the Board incorrectly failed to apply 38 C.F.R. § 3.303(b), the Board's January 2002 decision denied entitlement to service connection because there was no evidence of a disability due to disease or injury in service.  The Board's January 2002 decision reasoned that the January 1999 VA examiner determined there was no underlying disease or injury that would account for the Veteran's intolerance to light and there was no diagnosis of an underlying cause of photophobia in service.  "In the absence of disease or injury, service connection may not be granted."  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Therefore, the basis of the January 2002 decision's denial of service connection was the lack of diagnosis of a disease or injury in service.  It is not undebatable that a failure to apply 38 C.F.R. § 3.303(b) would have changed the outcome of the January 2002 decision.

Second, review of the moving party's former representative's argument raises a CUE allegation that the Board's January 2002 decision failed to consider the Veteran's in-service diagnosis of "chronic blepharitis" and "a consistent problem and diagnosis of photophobia" and, absent the failure to consider the evidence, service connection for photophobia would have been granted.

In support of this allegation, the moving party pointed to several pieces of evidence that are alleged to have been ignored by the Board in its January 2002 decision.  Specifically, the moving party cites to an entrance examination, service treatment records from April 1964 to May 1964, unspecified records of VA physicians that diagnosed chronic, severe photophobia since 1998, and an August 2008 VA examination report that opined his chronic photophobia was caused or aggravated by military service. 

As discussed above, the August 2008 VA examination report cannot be considered in a decision as to whether the Board clearly and unmistakably erred in its 2002 analysis of the records before it.
 
The Board finds that the January 2002 decision was based on the correct facts known at the time.  The January 2002 Board decision notes that the November 1963 entrance examination reported the Veteran's eyes as normal.  Additionally, the Board discussed in service treatment records noting that photophobia manifested in service but that there was no apparent cause of the Veteran's photophobia.  The January 2002 Board decision also reviewed the Veteran's October 2001 hearing testimony stating no diagnosis was made for an underlying disease or injury that caused photophobia.  Moreover, the Board cites to a January 1999 VA examination report that opined there was no specific incident in the Veteran's service that could be responsible for the Veteran's photophobia, that the eye pathology at the time of the January 1999 VA examination should not produce photophobia, and the only relationship between the Veteran's photophobia and service was that photophobia was first documented in service.  

The January 2002 Board decision also discussed notations of chronic blepharitis in service in a January 1999 VA examination report and noted in-service treatment records finding chronic blepharitis in the analysis.  The January 1999 VA examiner listed the evidence that was reviewed, to include two May 1964 service treatment records noting an impression of chronic blepharitis, before opining that "no specific incident which occurred in the army is responsible for his photophobia."  Therefore, the Board is satisfied that the January 2002 Board opinion relied on the correct facts known at the time, to include documentation of in-service chronic blepharitis and photophobia, when it denied service connection for photophobia.  

Contrary to the Veteran's allegation, the failure to apply 38 C.F.R. §  3.303(b) was not an error that would undebatably change the outcome of the Board's January 2002 decision finding service connection for photophobia was not warranted.  Evidence of record, particularly a January 1999 VA examination, considered by the Board at that time, supported a conclusion that there was no in-service diagnosis of a disease or injury that caused photophobia.  See 38 C.F.R. § 20.1403(c).  

As to the evidence of record pointed to by the moving party that was not explicitly considered by the Board in January 2002, the Board notes that it entirely references the moving party's cited evidence. 

The Board finds that the January 2002 decision was supported by the evidence and the law.  The moving party's current allegations of error amount to no more than a disagreement as to how that evidence was evaluated.  A CUE claim made on this basis does not meet the stringent definition of CUE.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  The moving party has not identified any error of the Board that, had it not been committed, would have compelled a different decision.  For these reasons, the Board's January 2002 decision did not contain CUE; there is no indication that the correct facts, as they were known at the time of the Board's January 2002 decision were not before the Board; the statutory or regulatory provisions extant at that time were not incorrectly applied; and there is no evidence that an undebatable error was rendered of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See 38 C.F.R. § 20.140; Damrel v. Brown, 6 Vet. App. 242 (1994).

It is also noted that this decision is not a dismissal without prejudice to refiling. Here, the moving party pled its case with sufficient specificity, and the motion is denied on the merits.  The January 2002 Board decision is no longer subject to revision on the grounds of CUE.  Any future motions on this issue will be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2013).


ORDER

The motion for reversal or revision of the January 16, 2002, Board decision on the grounds of CUE is denied.



                       ____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



